2:19-cv-00498-DCN   Date Filed 01/07/21   Entry Number 83-2   Page 1 of 2




                Exhibit
                  B
    2:19-cv-00498-DCN         Date Filed 01/07/21   Entry Number 83-2   Page 2 of 2


                  THE ESTATE OF WILLIAM KAPPEL, JR.
                                 Settlement Statement

Gross Settlement Proceeds to Estate       $4,762,500.00

Attorney’s Fees (33 1/3%)                  1,587,500.00

Litigation Costs & Expenses                  117,764.00

Net Proceeds to Estate                    $3,057,236.00
